99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Paul K. GOLTER, Appellant.
No. 96-1489.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 6, 1996.Filed Oct. 21, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
After Paul K. Golter pleaded guilty to conspiring to distribute and possess with intent to distribute cocaine, the district court1 sentenced him to 15 months imprisonment and, as a special condition of supervised release, prohibited him from using alcohol.  Golter moved to modify this condition, such that he be required to refrain only from excessive alcohol use.  The district court denied the motion, noting a social services organization's evaluation of Golter which predicted he would return to his past cocaine use if he consumed alcohol.  Golter appeals.  We have reviewed the record and the parties' briefs, and we cannot conclude the district court abused its discretion in denying Golter's motion.   Cf. United States v. Prendergast, 979 F.2d 1289, 1292-93 (8th Cir.1992) (reviewing for abuse of discretion district court's original imposition of a special condition of supervised release).


2
Accordingly, the judgment of the district court is affirmed.



1
 The Honorable Warren K. Urbom, United States District Judge for the District of Nebraska